DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 6/4/2019.  These drawings are accepted for examination.


Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected monitoring system of invention I (action of 11/8/2021), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amelard et al (US 2017/0172434). 


Regarding claims 12 and 13, Amelard et al discloses and teaches the averaging of values and changes in values across frame data, and the assignment of colors to indicate changes in flow data over time. This flow data change includes the superimposing of a view which indicates flow data on top of the image (0069-0076, 0063-0067, 0051, mapping, color changes, and flow data over time, Fig 9, 0039, 0046 (frame data also in 0063-0067)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amelard et al (US 2017/0172434) in view of Ferguson et al (US 10,278,585).
Regarding claims 9-13 Amelard et al discloses what is listed above, and Ferguson et al additionally discloses and teaches RBG image video capture for patient monitoring during a surgical procedure and simultaneous display/overlay of RBG video with flow data.

Regarding claims 14-17, Amelard et al discloses and teaches the acquisition of fluorescent light acquisitions (0043), but does not specify ICG acquisitions for generation of an ICG view of the ROI, nor the use of the ICG data to filter data and superimpose the ICG and RGB views on one-another. 
Attention is hereby directed to the teaching reference to Ferguson et al which specifically discloses and teaches the ICG acquisition and simultaneous display with RBG image data for visualization of flow or perfusion datasets during a surgical procedure (Fig 11, 18, 19, and associated disclosures (Col 18-21 for display and analysis). Ferguson et al additionally discloses and teaches the display and overlay 


Regarding claims 18-20, Amelard et al discloses and teaches the mapping of perfusion/flow data changes onto views of the image data, and the indication of flow from such data, but fails to disclose and teach the thresholding of the flow data to indicate locations where the flow data from the RGB or ICG data indicates that the blood flow at a site (due to low information or no flow data) is below a threshold. Attention is hereby directed again to the teaching reference to Ferguson et al which expressly discloses and teaches the thresholding of combination RGB and ICG data to indicate locations where the blood flow is below a threshold value (Col 1 Line 13-Col 2 Line 6, Fig 7-8 for thresholding to indicate proper perfusion and Fig 18 for graft space (ROI) analysis). The indication can be in the form of the intensity of the signal of the flow data and the perfusion data which is indicated in the display/visually (Fig 7-9, and monitoring techniques, Claim 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the combination ICG and RBG (color) dataset of Ferguson et al with the system of Amelard et al in order to assess blood flow during a procedure (Abs, Ferguson).



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793